Case 4:19-cv-00784-RDM Document 34 Filed 09/08/20 Page 1 of 1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CLAYTON MITCHELL,
Plaintiff ;
V. : 4:19-CV-784

(JUDGE MARIANI)
WILLIAM DREIBELBIS, et al.

Defendants

ORDER
AND NOW, THIS ay DAY OF SEPTEMBER, 2020, upon review of Magistrate
Judge Arbuckle’s Report and Recommendation (“R&R”) (Doc. 33) for clear error or manifest
injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 33) is ADOPTED for the reasons stated therein and to the extent
consistent with this Order.
2. Plaintiffs action is DISMISSED WITHOUT PREJUDICE for failure to comply with the
Court's Orders and for failure to prosecute this action.’
3. The Clerk of Court is directed to TERMINATE all pending motions.
4. The Clerk of Court is directed to CLOSE this action.

 

 

Robert D. Mariani "
United States District Judge

 

‘ Magistrate Judge Arbuckle’s reasoning and conclusion that Plaintiff has failed to prosecute and has
abandoned this action is further supported by Plaintiff's continued failure to file any response to Defendants’
motions to dismiss and his failure to file any Objections to the pending R&R since its issuance on May 11, 2020.

The Court also agrees with the R&R’s findings that an application of the Poulis factors further supports
the dismissal of this action. See Poulis v. State Farm Fire and Cas. Co., 747 F.2d 863 (3d Cir. 1984).
